Citation Nr: 1221068	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for leukemia.

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder, to include the issue of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to May 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of a rating in excess of 50 percent for a bipolar disorder, to include consideration of unemployability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of evidence is against a finding that the Veteran's leukemia either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for leukemia have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

There is no evidence or allegation that the Veteran's leukemia either began during or within a year of his military service.  In fact, it is undisputed that the Veteran's leukemia manifested approximately 17 years after separation.  As such, no presumption of service connection is available.  

Nevertheless, the Veteran believes that his leukemia was caused by chemical exposure during service.

The Veteran served on active duty from December 1985 to May 1988.  He has testified that, while serving aboard the USS Lawrence, he was generally assigned to paint the ship, which he contends exposed him to paint, primer and metal dust.  He testified that it was his understanding that the primer contained high lead content and that its use was eventually discontinued for that reason.  The Veteran also asserted that while in the Navy he was exposed to fuel during ship to ship transfers and cleaned up spilled fuel with only leather gloves as protection.

The Veteran believes he was exposed to chemicals in service including benzene and acetone, which he asserts caused him to develop chronic myelogenous leukemia in approximately 2005, 17 years following service discharge.  It is noted that the Veteran is considered competent to report working as a painter, but his lay testimony is not competent to assess the nature or level of actual chemical exposure in service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

In support of his claim, the Veteran did submit several internet articles suggesting a possible link between benzene exposure and the development of chronic myelogenous leukemia.  

The Board notes that, with regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.  However, because this information suggested the possibility of a relationship between the Veteran's in-service chemical exposure and his subsequent development of leukemia, the Board remanded the Veteran's claim to obtain a medical opinion of record.

In May 2011, a VA examiner reviewed the Veteran's claims file, including his medical records.  The examiner noted that the Veteran was diagnosed with chronic myelogenous leukemia (CML).  The examiner also took note of the Veteran's reported in-service exposure to benzene and/or other chemical substances in the paint he was using.  However, the examiner ultimately concluded that it was less likely than not that the Veteran's chronic myelogenous leukemia was etiologically related to any in-service chemical exposure.  The examiner explained that medical literature and his clinical experience suggested that chronic myelogenous leukemia was caused by gene mutation in the Philadelphia chromosome which occurred during life and was associated with exposure to large doses of radiation. 

While the examiner did not specifically address the internet articles submitted by the Veteran in support of his claim, he did indicate that he had reviewed the medical literature on the subject, which is presumed to encompass any such studies.  

This opinion addressed the question raised by the Board; the examiner accurately detailed the Veteran's reported in-service exposure and the onset of leukemia many years after service; and the examiner provided a complete rationale for his conclusion.  Thus, the Board finds it to be highly probative.  

Moreover, private treatment records, VA treatment records, and Social Security Administration (SSA) records have been reviewed, but none of the records refute or even challenge the conclusions drawn by the VA examiner.  Therefore, the Board will assign great weight to his opinion.

Given this conclusion, the evidence of record is squarely against a finding that the Veteran's leukemia either began during or was otherwise caused by his military service, to include any chemical exposure therein.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have Social Security Administration (SSA) records.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran's claim was remanded and a medical opinion was obtained which addressed the Board's question and provided a sound basis upon which to make a fully informed decision on the Veteran's claim.  Thus, the Board's order was fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for leukemia is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his or her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction to hear the case on the Board, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In October 2010, the Board granted service connection for bipolar disorder.  In a March 2011 rating decision, the RO effectuated the grant, assigning a 50 percent rating.

That same month, the Veteran's representative filed a notice of disagreement with the rating that was assigned.  The notice of disagreement is still pending.  It is proper to remand this claim because the appellant has not been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The notice of disagreement also suggested that TDIU was warranted based on the Veteran's bipolar disorder.  As such, the issue of unemployability is considered to be part and parcel of the appeal of the rating that is assigned, and must be adjudicated in conjunction with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
Therefore, this matter is remanded for the following action:

The RO should consider the issue of whether an increased rating is justified for the Veteran's bipolar disorder, considering also the issue of whether TIDU is warranted; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative  should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


